AO 245B (Rev. 02/18) Judgment in a Criminal Case

 

Sheet 1
UNITED STATES DISTRICT CoURT
Eastern District of Pennsylvania
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE

)
FERNANDO S;LINAS-PALMA F' LED
001 n zzdzs

Case Number: DPAE218CR000119-001
USM Number: 95812-280

B Clerk Nancy MaCEOiIl, ESq~

 

 

KATE BAHKMAN,)
y

_" De Cl€|'l®efendant’s Attome'y

THE DEFENDANT:
X pleaded guilty to count(s) Count 1 of the Indictment.

 

l:l pleaded nolo contendere to count(s)

 

which was accepted by the court.

l:l was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
8:1326(a) and (b)(l) Reentry after deportation. 2/2018 1

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Refoi’m Act of 1984.

l] The defendant has been found not guilty on count(s)

 

l:l Count(s) |] is l:l are dismissed on the motion of the United States.

 

It is ordered that the defendant _must notify the United States attorney for this district within 30 da s of _any change of name, residence,
or mailing address until_ all fines, restitution,_costs, and special assessments imposed l_)y this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

September 25, 2018

Date of Imposition of Judgment

   

 

Signature of’.ludge /

MITCHELL S. GOLDBERG, U.S.D.J.

 

Name and Title of Judge

10(2(\¢(

 

Date

105

AO 245B (Rev. 02/18) Judgment in Criminal Case

DEFENDANT: FERNANDO SALINAS-PALMA

Sheet 2 _ lmprisonment

Judgment _ Page 2 of

CASE NUMBER: DPAE2:18CR000119-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
12 months plus 1 day on Count 1 of the Indictment.

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

m at [] a.m. [] p.m. on

 

[] as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|___] before 2 p.m. on

 

13 as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPU'I'Y UNITED STATES MARSHAL

 

Ao 2`4513 (Rev. 02/18) rudgment in a Criminai ease

DEFENDANT: FERNANDO SALINAS-PALMA

Sheet 3 _ Supervised Release

Judgment_Page 3 of 7

CASE NUMBER: DPAEZ: 18CR0001 19-001

Upon release from imprisonment, you will be on supervised release for a term of:

1 year on Count 1 of the Indictment.

!°!“

7.

SUPERVISED RELEASE

 

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)

[] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restituinH. (check if applicable)

l:l You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

[] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

|:I You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

Ao`245B (Rev. 02/18) Judgmem in a criminal case

DEFENDANT : FERNANDO SALINAS-PALMA

Sheet 3A _ Supervised Release

J udgment_Page 4 of 7

CASE NUMBER: DPAEZ: 18CR0001 19-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

11.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

selease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
rame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and

when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses

you from doing so. If you plan to change where you work or anything about your work (such as your position or your job

responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10

days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the

probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, amrnunition, destructive device, or dangerous weapon (i.e., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

If the probation officer detemiines that you pose a risk to another person (including an organization), the probation officer may

require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the

person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Off'ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature 7 Date

 

 

 

AO_245B(Rev. 02/18) Judgment in a Criminal Case
Sheet 3D _ Supervi`sed Release

J udgment¢Page 5 of 7

DEFENDANT: FERNANDO SALINAS-PALMA
CASE NUMBER: DPAE2:18CR000119-001

SPECIAL CONDITIONS OF SUPERVISI()N

The Defendant shall cooperate with lmmi ration and Customs Enforcement to resolve any problems with his status in the
United States. The defendant shall provi e truthful information and abide by the rules and regulations of the Bureau of
Immigration and Customs Enforcement. If deported, the defendant shall not re-enter the United States without the written
permission of the Attorney General. If the defendant re~enters the United States, he shall report in person to the nearest U.S.
Probation Office within 48 hours.

 

AO 245B (Rev. 02/18) Judgment in a Crimioal Case
Sheet 5 _ Criminal Monetaiy Penalties

DEFENDAN l : FERNANDO SALINAS-PALMA Judgment _ Page 6 Of 7

CASE NUMBER: DPAEz;iSCRooOi 19-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment llVTA Assessment* Fine ‘ '

_________ _ R

TOTALS $ 100.(](] $ 0 $ 0 $ estmmon 0

l:| The determination of restitution is deferred until . An Amended Judgment in a Crimimzl Case (AO 245C) will be entered

after such determination

|] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

 

If the defendant makes a partial payment each a ee shall rec ` ' l ` ` ` '

the rion_ md , p eive an approximate ro ortioned ayment, unless specified otherwise in

bef(pre th;yUnit;r1 §rt£¢;;cit;nlt);g§.payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ M $

 

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

\:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
\:I the interest requirement is waived for the l:] fine |:| restitution,

|:| the interest requirement for the [:l fine L__| restitution is modified as follows:

* Justice for Victims of Traffickin Act of 2015, Pub. L. No. 114»22. _ ‘
** Findings for the total amount o losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or

after September 13, 1994, but before April 23, 1996.

 

 

, 1 c

Ao`24513 (Rev. 02/18) Judgment in a criminal case
Sheet 6 -_ Schedule of Payments

Judgment _ Page 7 of __7__
DEFENDANT: FERNANDO SALINAS-PALMA
CASE NUMBER: DPAE2:18CR000119-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A X Lump sum payment of $ 100.00 _ due immediately, balance due

|:] not later than ,or
|:] in accordance with |:\ C, |:] D, |:\ E, or X Fbelow; or

 

B l:] Payment to begin immediately (may be combined with l:] C, {:l D, or l:| F below); or

C |:| Payment in equal (e.g., weekly, monthly, quarrerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D E Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F X Special instructions regarding the payment of criminal monetary penalties:

$100.00 Special assessment is due immediately.

Unless _the cou_rt has expressly ordered otherwise, if this jud _ ent imposes imprisonment, payment of criminal monetary penalties is due during
the per_iod of imprisonment All criminal monetary pena ties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:\ Joint and Several

Defendant and _Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[:] The defendant shall pay the cost of prosecution.

|:I

The defendant shall pay the following court cost(s):

l:\ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the followir`i§rorder: (1) assessment, 2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) J A assessment, (8) pena ties, and (9) costs, including cost of prosecution and court costs.

